Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of claims 1-18 in the reply filed on 9/7/2021 is acknowledged.  The traversal is on the ground(s) that the PTO has not carried forward its burden of proof to establish that searching and examining the noted sets of claims would be an undue burden.  This is not found persuasive because the undue burden is caused by the different search queries of the two inventions.  Specifically, the steps (claim 19) of selecting whether to attach an acoustic pinger and pinger housing or an additional battery pack or neither to a compound housing and then attaching the acoustic pinger and pinger housing or the additional battery pack to the compounded housing requires a different search querie than would searching an ocean bottom node structure. Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Rokkan et al (‘945).
 	Per claim 1, Rokkan et al discloses an ocean bottom node (110) that includes a compounded housing (Fig. 3B) including an electronics housing (303) and a pinger housing (301, paragraph 0010), electronics located inside the electronics housing (implicit), and a battery pack (204) to supply electrical power to the electronics, where (see paragraph 0048) the pinger housing is permanently open to ambient water while the electronics housing is sealed from the ambient water, and where the pinger housing is configured to selectively and directly attach to the electronics housing (see paragraph 0048).
	Per claim 5, see paragraph 0044.
	Per claim 6, see paragraph 0046.
	Per claim 7, a mechanism to attach the pinger within the pinger housing is implicit in as much as the pinger is located within the pinger housing.
	Per claims 8 and 9, see paragraph 0044, (transfer connection 214).
	Per claims 10 and 11, see paragraph 0044 (protective shell or bumper) and Fig. 2A.
.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2-4 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Rokkan et al (‘945) in view of the PG-Publications to Olivier et al (‘033) and Rokkan et al (‘’921).
	Per claims 2-4 and 14, Rokkan et al (‘921) teaches (see paragraph 0040) using strength plates and Olivier et al teaches (see paragraph 0037) a compounded housing where a micromechanical motion sensor is attached to the module.  In view of Rokkan et al and Olivier et al, it would have been obvious to one of ordinary skill in the art to modify Rokkan et al (‘945) to include a strength plate and a micromechanical motion sensor that is attached within the compounded housing so that motion detection may be made available to the sensor node and the compounded housing may have a greater pressure resistance at larger depths.  
	Per claim 15, see Rokkan et al (‘945) paragraph 0044, (transfer connection 214).
Per claim 16, a mechanism to attach the pinger within the pinger housing is implicit in as much as the pinger is located within the pinger housing.

Per claim 18, see Rokkan et al (‘945), paragraph 0044, (transfer connection 214).

7.	Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Rokkan et al (‘945) in view of the PG-Publication to Combee et al (‘442).
 	Per claim 13, Combee et al teaches an embodiment (see Figs. 5 and 6) where a pinger head protrudes outside the housing such that it would have been obvious to a skilled artisan to modify Rokkan et al to an embodiment where the pinger head protrudes through the pinger housing so as to provide for a pinger whose pings are uncompromised.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl